           Case 2:18-cv-04770-CDJ Document 84 Filed 09/15/21 Page 1 of 1

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHENECQUA BUTT,                                       :       CIVIL ACTION
         Plaintiff,                                   :
                                                      :
       vs.                                            :       NO.     2:18-cv-04770-CDJ
                                                      :
PHILADELPHIA HOUSING AUTHORITY,                       :
et al.,                                               :
         Defendants.                                  :


                                            ORDER

       AND NOW, this        15TH    day of September, 2021, upon consideration of Defendants’

Second Motion for Sanctions (ECF No. 76), Plaintiff’s response thereto (ECF No. 78), and

Defendants’ reply (ECF No. 82), 1 it is hereby ORDERED that Defendants’ Motion is

GRANTED in part and DENIED in part. To the extent not already produced, within five days

of the date of this Order, Plaintiff shall produce all medical records from her new medical

provider referenced by her counsel at the June 30, 2021, meet-and-confer, as well as those

relating to her July 1, 2021, hospitalization. Additionally, within 30 days of the date of this

Order, Plaintiff shall pay Defendants $1,000 as reasonable expenses necessitated by her

noncompliance with my June 24, 2021, Order. Further, Defendants may depose Plaintiff after

receiving additional medical records, and she shall pay all expenses for the deposition, including

$2,000 for Defendants’ attorneys’ fees.

       In all other respects, the Court denies the motion.


                                              BY THE COURT:

                                                /s/ Lynne A. Sitarski            .
                                              LYNNE A. SITARSKI
                                              United States Magistrate Judge

       1
         By Order dated July 20, 2021, the Honorable C. Darnell Jones referred this motion to
the undersigned for disposition pursuant to 28 U.S.C. § 636(b)(1)(A). See Order, ECF No. 80.
